DETAILED ACTION
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, the prior art of record does not disclose an antenna comprising “a first dipole antenna, comprising: a first radiator having a notch facing towards a first direction; a second radiator having a notch facing towards a second direction inverse to the first direction” and “a second dipole antenna, comprising: a third radiator having a notch facing towards the first direction; a fourth radiator having a notch facing towards the second direction” “wherein the first dipole antenna and the second dipole antenna are coplanar.”
Claims 2-10 are allowed as depending on claim 1. 
Regarding claim 11, the prior art of record does not disclose an antenna comprising “a first dipole antenna, comprising: a first radiator having a notch facing towards a first direction; a second radiator having a notch facing towards a second direction inverse to the first direction” and “a second dipole antenna, comprising: a third radiator having a notch facing towards the first direction; a fourth radiator having a notch facing towards the second direction” and “wherein each of the first radiator and the third radiator comprises an inner-side segment, a central segment, and an outer-side segment, which are connected in order, and the first feeding point and the second feeding point are separated, in an extension direction of the central segment of the first radiator, by an interval.”
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY X YANG whose telephone number is (571)270-5498.  The examiner can normally be reached on Monday-Friday,9am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on (571)272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY X YANG/Examiner, Art Unit 2844      

/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844